Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 11, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segall (US 2007/0258243).

4.	With respect to claim 1, Segall reaches a system for monitoring the irradiation of an object with light from a luminaire, the system comprising:
	the luminaire (40) having in each case one or more light sources, which together emit light having a spatial radiation pattern;
	a computing unit (60), which is connected to the luminaire and is set up to acquire information relating to an illuminance of the light emitted by the light sources; and
	a first memory (para 0026, there are many memories in memory of 60), which is connected to the computing unit and in which information relating to the spatial positioning of the luminaire in relation to a surface of the object is stored;


wherein the computing unit is designed to calculate and output for a multiplicity of positions on the surface of the object in each case a local intensity ( see abstract, intensity, local intensity is included in all area intensity) of the light that is incident at the respective position on the basis of the information relating to the illuminance, the information relating to the spatial radiation pattern of the light sources, and the information relating to the spatial positioning of the luminaire relative to the surface of the object (see abstract, environment, subject and task would be spatial luminaire).

5.	With respect to claim 2, Segall teaches a light sensor (50), which is provided in or next to the luminaire and is designed to measure the illuminance of the light in the  luminaire emitted by the light source(s);
	wherein the computing unit is connected to the light sensor to receive the information relating to the measured illuminance.

6.	With respect to claim 4, Segall teaches the computing unit (60) is designed to obtain sensitivity information for the object that is to be irradiated (obtain from 50), in which limit values for a maximum local intensity are stored for positions on the surface of the object.



8.	With respect to claim 6, Segall teaches the signal can be received by a control apparatus (part of 60), which is connected to the computing unit and is designed to adapt or switch off a power supply of the luminaire or of individual light sources of the luminaire in dependence on the signal.

9.	With respect to claim 7, Segall teaches wherein the information relating to an illuminance of the light emitted by the light sources that is obtained by the computing unit includes details relating to illuminances with respect to one or more different specified wavelength ranges (see abstract control light spectrum); and
	wherein the sensitivity information for the object that is to be irradiated obtained by the computing unit includes for the respective positions on the surface of the object in each case limit values for the one or the plurality of different specified wavelength ranges;
	wherein the computing unit (60, processing to unit to compare and determine lighting), if it is designed to compare the calculated local intensity for at least one of the multiplicity of positions to a limit value specified in the sensitivity information for said position and to output a signal in dependence on the result, in each case individually 

10.	With respect to claim 11, Segall teaches the information relating to the spatial positioning of the luminaire relative to a surface of the object includes data concerning a distance between the light source or light sources and a reference point of the surface of the object and also a tilt angle at which the luminaire is positioned in deviation from a surface normal or from a plane of the surface (see abstract, distance (distance is known to focus) and angle).

11.	With respect to claim 12, Segall teaches wherein the luminaire has a distance sensor (see abstract, distance is known to focus on subject), which is designed to measure a distance between the luminaire and the surface and to transmit the measurement result to the computing unit.

12.	With respect to claim 14, Segall teaches	a tilt angle sensor (see Abstract, measuring angle) designed to measure a tilt angle at which the luminaire is positioned in deviation from a surface normal or from a plane of the surface and to transmit the measurement result to the computing unit.

13.	With respect to claim 15, Segall teaches the tilt angle sensor (50) is provided in the luminaire or on the surface of the object.


	wherein the computing unit is designed to effect the local intensity at the respective positions on the surface of the object on the basis of mathematical projection or an interpolation or extrapolation starting from the one area or between the plurality of areas (see Abstract, computing unit provide lighting to two dimensional surface (which would include angle based on sensor data).

15.	With respect to claim 17, the method therein is inherent given the apparatus of Segall as shown in the above rejection.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segall (US 2007/0258243) in view of Hou et al. (US 2010/0259174).

.

Allowable Subject Matter

19.	Claims 3 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

20.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 3, the prior art does not teach a time measurement apparatus, which is designed to output an operating time for the light sources during which the light sources have been operating for irradiating the object since their activation; and
	at least one of a current or voltage measurement apparatus, which is designed to measure at least one of a current or a voltage with which the light sources are operated;
	a third memory, in which a function or table is stored with which values of an illuminance are on the one hand assigned in each case to a combination of values from 
	wherein the computing unit is connected to the time measurement apparatus, the at least one of the current or voltage measurement apparatus, and the third memory and is designed to correspondingly receive in each case the measured values for the at least one of the current or the voltage and also the operating time and to calculate the information relating to the measured illuminance with reference to the function or the table.

	With respect to claim 8, the prior art does not teach the luminaire or a mobile unit of the system that is wirelessly connected to the luminaire furthermore has a camera with which the surface of the object can be scanned to obtain at least one of color or brightness values for positions on the surface;
	wherein the computing unit is designed to receive the position-dependent at least one of color or brightness values from the camera and to calculate a limit value for each of the positions on the basis of a fixedly specified assignment between the at least one of color or brightness values and a sensitivity.

	With respect to claim 9, the prior art does not teach a mobile unit that is wirelessly connected to the luminaire furthermore has a camera or an apparatus for near-field communication, with which an identifier provided on the object can be read, which identifier makes access to the sensitivity information for the object to be irradiated that is stored in a fourth memory possible.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DON P LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        6